Citation Nr: 1142569	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-23 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island
 
 
THE ISSUES
 
1.  Entitlement to service connection for residuals of a crush injury to the thumb.
 
2.  What evaluation is warranted for bilateral hearing loss between July 19, 2006 and April 24, 2009?
 
3.  What evaluation is warranted for bilateral hearing loss from April 25, 2009?
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 

ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from July 1957 to July 1959.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2007 (thumb) and July 2008 (hearing loss) rating decisions by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
In June 2008, the Veteran testified before a Decision Review Officer at a regional office hearing.  A transcript of that hearing is of record.  
 
The Veteran was scheduled for a Board video conference hearing for January 21, 2011 at the VA Regional Office in Providence, Rhode Island.  In an January 2011 correspondence, however, the Veteran withdrew his request for a hearing.  The request for a Board Hearing is therefore withdrawn.  38 C.F.R. § 20.704(e).
 
The issue of what evaluation is warranted for bilateral hearing loss from April 25, 2009 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 

FINDINGS OF FACT
 
1.  An in-service incurrence of a thumb injury is not demonstrated by the evidence of record, and a thumb disability is not shown to be etiologically related to service.
 
2.  Between July 19, 2006 and April 24, 2009, the Veteran's bilateral hearing loss has been manifested by no worse than a level IV hearing loss in the right ear and a level I hearing loss in the left ear.
 
 
CONCLUSIONS OF LAW
 
1.  A thumb disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).
 
2.  The criteria for a compensable rating for bilateral hearing loss for the period between July 19, 2005 and April 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 Diagnostic Code 6100 (2011).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated July 2006 of the information and evidence needed to substantiate and complete his claim for entitlement to service connection to include information regarding how disability evaluations and effective dates are assigned.  Regarding the Veteran's increased rating claim, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).
 
The Board notes that the Veteran has not been afforded VA examinations to determine the nature and etiology of his claimed thumb disorder.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.
 
Regarding the Veteran's audiological VA examinations, the Board considered the holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Id. at 455.  The Board finds that the VA examinations are in compliance with Martinak and are adequate for rating purposes overall.  Id.  Therefore, the issue is ready for adjudication.  
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.  Indeed, the Veteran has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 

Service Connection Laws and Regulations
 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).
 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis
 
Service treatment records are silent as to any thumb injury.  The Veteran's July 1959 report of medical examination for the purpose of separation noted normal extremities, and was silent for any thumb disorder.  
 
The claims file includes a September 2006 buddy statement and May 2009 statements from the Veteran's former employers.  Notably, not one of these statements reports any history of an in-service thumb injury or present disorder.
 
The Board has considered the evidence both in favor of and against the claim, and finds that the preponderance of the most probative evidence is against entitlement to service connection for a thumb disability.  
 
The Board acknowledges the Veteran's statements and June 2008 testimony at his RO hearing that he suffered a thumb injury in service and that he has pain and a disfigured nail since that time.  The Veteran is competent to report a history of thumb pain following the claimed injury.  Jandreau.  
 
Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).
 
In this case, the Veteran's credibility is damaged by a number of factors.  Of note, his service treatment records show no complaints, findings or diagnoses whatsoever of an in-service injury to the thumb, or a thumb disability at service discharge.  Further, evidence of a thumb disability is first demonstrated in the record in the 2006, decades after his discharge.  Finally, the Veteran's separation report of medical examination shows normal upper extremities.  
 
In this case, the Board places greater weight on the Veteran's failure to report a history of chronic symptoms of a thumb disability to medical professionals for treatment purposes in the past than it does on his recent statements in connection with his claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because he is an interested party; personal interest may, however, affect the credibility of the evidence).
 
Further placing the Veteran's credibility in question is the fact that statements from his fellow soldier and employers fail to note either a history of or a present thumb injury or disorder.  
 
Thus, given the fact that the Veteran's credibility is damaged in light of evidence, and given the absence of any evidence of thumb symptoms for decades after service, the preponderance of the evidence is against the claim.  Accordingly, the claim is denied.
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).
 
Increased Rating for Hearing Loss-Laws and Regulations
 
Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).
 
Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id. 
The assignment of a disability rating for hearing loss is a "mechanical" process of comparing the audiometric evaluation to the numeric designations in the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) 

Factual Background and Analysis
 
After reviewing the evidence of record the Board finds that between July 19, 2005 and April 25, 2009, a compensable rating for bilateral hearing loss is not warranted.  38 C.F.R. §4.85, Diagnostic Code 6100.  
 
The Veteran was afforded a VA examination in November 2006.  During his examination, an audiometric examination was conducted, pure tone thresholds, in decibels, were as follows: 
 


HERTZ



1000
2000
3000
4000
RIGHT
25
40
70
85
LEFT
15
30
60
70
 
The right ear puretone threshold average was 55, the left ear puretone threshold average was 43.75.  Right ear speech recognition was 86 percent and left ear speech recognition was 94.  The examiner diagnosed mild to severe bilateral sensorineural hearing loss from 1000 hertz.
 
Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral I loss for the right ear and Roman Numeral I loss in the left ear for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column I.
 
In June 2008, the Veteran testified before the a Decision Review Officer.  He testified that he was unable to hear with any background noise around him.  In his November 2008 VA-9 substantive appeal the Veteran added that he experienced difficulty hearing things in front of him.  
 
In a September 2008 private audiology report, a private audiologist diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear.  The results of the audiologic evaluation are in graphical form but are clear.  They show pure tone thresholds, in decibels, as follows: 
 



HERTZ



1000
2000
3000
4000
RIGHT
35
65
85
100
LEFT
25
40
65
80

These results yield a puretone threshold average of 71.25 in the right ear and 52.5 in the left ear.  Speech audiometry revealed speech recognition ability of 80 in the right ear and 100 percent in the left ear.  The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had level IV hearing in his right ear and level I hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a compensable disability evaluation. 
 
In applying the private examination results to the rating schedule, the Board acknowledges that it is unclear if the Maryland CNC controlled speech discrimination test was used to calculate speech discrimination.  See 38 C.F.R. § 4.85 The Board, however, will assume that the Maryland CNC controlled speech discrimination test was used.  
 
In addition, the speech discrimination test used yielded a score of 80 percent in the right ear and 100 percent in the left ear.  Thus, assuming that the test used was Maryland CNC, it did not result in substantiating the claim for a compensable rating.  
 
The Veteran was afforded a VA examination in April 2009.  During his examination, the Veteran explained that the effects on his daily activities and occupation included problems understanding what others were saying.  The examiner diagnosed mild to profound sensorineural hearing loss in the right ear and normal to severe sensorineural hearing loss in the left ear.  
 



HERTZ



1000
2000
3000
4000
RIGHT
30
35
75
90
LEFT
25
35
70
75

The right ear puretone threshold average was 57.5, the left ear puretone threshold average was 51.25.  Right ear speech recognition was 84 percent in the right ear and left ear speech recognition was 92.  
 
Application of 38 C.F.R. § 4.85 Table VI to these measurements results in assignment of a Roman Numeral II loss for the right ear and Roman Numeral I for the left ear for the purpose of determining a disability rating.  This results in a noncompensable rating under Table VII of 38 C.F.R. § 4.85 by intersecting row I with column II.
 
In a May 2009 statement from the Veteran's former employer P.C., P.C. stated that the appellant had to be laid off due "health issues."  P.C. did not state that the Veteran was terminated from work due to his hearing problems.  In a separate May 2009 statement, another former employer, J.F. stated that he noticed the Veteran's hearing problems when the appellant worked for him.  
 
The objective evidence of record, as detailed above, preponderates against entitlement to a compensable schedular evaluation from July, 19, 2006.  The evidence of record simply does not allow for a compensable disability rating under the schedular criteria.
 
To the extent that the Veteran contends that his hearing loss is more severe than current evaluated, the Board observes that the appellant while competent to report symptoms such as difficulty hearing, is not competent to report that his hearing acuity is sufficient to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise which he have not been shown to have. See Davidson v. Shinseki, 581 F. 3d 1313   (Fed. Cir. 2009); Charles v. Principi, 16 Vet. App. 370   (2002); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 
 
Even after considering the Veteran's and his employer's testimony as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  Lendenmann (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 
 
With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's bilateral hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by this level of disability. 
 
In reaching this decision the Board considered the doctrine of reasonable doubt, however, except to the extent indicated the preponderance of the evidence is against the appellant's claim, and the doctrine is not otherwise for application.  Gilbert.
 
 
ORDER
 
Entitlement to service connection for residuals of a thumb crush injury is denied.
 
Entitlement to a compensable rating for a left ear hearing loss between July 19, 2006 and April 24, 2009, is denied.
 
 
REMAND
 
The Veteran was last afforded a VA examination to determine the nature and severity of his right ankle disorder in April 2009, i.e., over two years ago.  Given that fact, the Board finds that a new examination is warranted to document the current the Veteran's bilateral hearing loss.  Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination).
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO should contact the Veteran and obtain the names, addresses, and approximate dates of treatment of all health care providers, VA and non-VA, who treated him for his bilateral hearing loss since April 25, 2009.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
2.  After the above is complete, the AMC/RO will schedule the Veteran for an audiological examination to determine the current extent and severity of his bilateral hearing loss.  All indicted tests should be conducted.  The examiner must assess the functional impact of the Veteran's hearing loss on his daily activities, and how his hearing loss affects his ability to work.  The claims folder should be made available to the examiner for review as part of the examination.
 
3.  The AMC/RO shall advise the Veteran that it is his responsibility to report for the VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2011).  
 
4.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  The AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.
 
5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


